Title: To George Washington from William Heath, 21 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point April 21. 1781.
                        
                        I have been honored with your two favors of the 20th. I am informed that twelve or thirteen men have deserted
                            from the light infantry—but few of them have come to their regiments. It is generally thought, that such as have not come
                            in are lurking in the vicinity of the post to hear how those who have come in are treated.
                        The subaltern who was with Captain Pope and who had the immediate charge of the prisoners when several of
                            them made their escape, shall be arrested this day and brought to tryal the beginning of next week.
                        Mr Hutton will be brought to tryal this morning. I do not know which of the two criminals who are under
                            sentence, is the worst—Walker is exceedingly penitent. By the proceedings of the general court-martial which are inclosed,
                            one John Williams is sentenced capitally. Williams and Walker belong to the same line. Perhaps your Excellency may think
                            it unnecessary to execute them both. Walker is a foreigner, a british soldier, taken prisoner on the lakes. Williams, I
                            believe, is an American—has inlisted three or four times—has been whipped twice one hundred lashes—has done very little
                            duty—and may deserve death as much as Walker. Nathan Gale belongs to the Rhode Island line—I do not know his character—I
                            think Colonel Greene, some time since, informed me that an example was necessary in their line.
                        In the year 1759, when General Amherst was at Crown point, a criminal was to be executed. The Provost marshal
                            offered fifty guineas to a man to be executioner. The man refused. The Provost marshal waited on the General, begged he
                            might be excused from being executioner, or that he might resign his appointment. General Amherst would not consent to
                            either. The Provost marshal performed the execution.
                        I am exceedingly sorry so often to repeat to your Excellency our alarming situation on account of the
                            scantiness of provision as I know every possible means in your power has, and will be exerted for our relief. Nearly half
                            the Irish beef is already gone—& yesterday morning we had not half a ration of flour per man at the post. 120
                            barrels arrived in the afternoon. I have the honor to be With the greatest respect, Your Excellency’s Most obedient
                            servant
                        
                            W. Heath
                        
                        
                            P.S. Such of the proceedings of the court martial as do not amount to capital sentences, I will save
                                your Excellency the trouble of deciding on, if they are returned.
                        
                        
                            W.H.
                        
                    